Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-7, 9-21, 23-39, and 42 have been canceled.  New claims 43-53 have been added.  Accordingly, claims 8, 22, 40, 41, and 43-53 are pending and under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 has been considered by the examiner.
Withdrawn Rejections and Response to Arguments
All rejections of newly canceled claims are withdrawn.  The following rejections are withdrawn in view of Applicant’s amendments to the claims: the rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Carty (WO2014/159798A1, previously cited) in view of CN103143054A (previously cited); the rejection of claims 8 and 22 under 35 U.S.C. 103 as being unpatentable over Carty (WO2014/159798A1) in view of CN103143054A (previously cited) as applied to claims 1-4 above, and further in view of Chamberland et al. (US 8,858,988 B2, previously cited) and Hayward et al. (US 5,585,109, previously cited); the rejection of claims 35 and 37-39 under 35 U.S.C. 103 as being unpatentable over Pawelchak et al. (US 4,538,603, newly cited) and Carty (WO2014/159798A1, previously cited) in view of CN103143054A (previously cited), and Toth (US 2013/0296762 A1, previously cited); and the rejection of claims 40 and 41 under 35 U.S.C. 103 as being unpatentable over Pawelchak et al. (US 4,538,603, newly cited) and Carty (WO2014/159798A1, previously cited) in view of CN103143054A (previously cited), and Toth (US 2013/0296762 A1, previously cited) as applied to claims 35 and 37-39 above, and further in view of Chamberland et al. (US 8,858,988 B2, previously cited) and Hayward et al. (US 5,585,109, previously cited).


Regarding the previously issued rejection under 35 U.S.C. 103, Applicant argues that the combined art of record does not teach all features claimed.  Applicant argues on page 7 of Remarks that Carty teaches an adhesive specimen pressed onto a sheet and laminated with a polyurethane film, not a hydrocolloid dressing which is a flexible sheet or wafer as claimed.  Applicant argues that CN103143054A does not cure the alleged deficiency of Carty with regard to the flexible sheet or wafer limitation.  On pages 8 and 9 of Remarks, Applicant argues that neither Pawelchak nor Toth secondary reference teaches the flexible sheet or wafer component.  It is maintained that the specification as filed does not clearly define or limit the claimed “hydrocolloid dressing” by identifying or limiting its components beyond any sheet or wafer containing materials that form a gel in the presence of water (see [0034], [0035], and [0037] for instance), and limitations are not imported from the specification (i.e., examples) into the claim.  Nonetheless, new grounds of rejection are presented below. 
	Applicant argues that there is insufficient rationale for modifying Carty’s devices and arriving at the instantly claimed invention.  In reply, this argument has been considered but is not persuasive in view of the new grounds of rejection presented below, each of which provides a clearly articulated rationale for combining and/or modifying teachings.	
On pages 9 and 10 of Remarks, Applicant concludes stating generally that “there are several other features recited in the present claims which are neither taught nor suggested by the art of record” and that the claims are in condition for allowance.  This particular argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 
New Grounds of Rejection As Necessitated by Amendments of 8/30/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Carty (WO2014/159798A1, previously cited) in view of Toth (US 2013/0296762 A1, previously cited), CN103143054A (previously cited), and Zander (newly cited, “Treatment of acne vulgaris with salicylic acid pads”, Zander et al., Clinical Therapeutics, 01 Mar 1992, 14(2): 247-253; PMID 1535287).
Claim 44 is drawn to a device comprising a hydrocolloid dressing that is a flexible sheet or wafer and is self adhesive wherein the hydrocolloid dressing comprising an adhesive and coating as further specified in the claims, and wherein the device further comprises a specified active agent which is salicylic acid in an amount of from 0.5 to 0.9%, a polyurethane foam or film, a further adhesive, and additional optional components as further specified in the claims.  It is noted that the specification as filed does not clearly define or limit the claimed “hydrocolloid [dressing]” by identifying or limiting its components beyond any sheet or wafer containing materials that form a gel in the presence of water (see [0034], [0035], and [0037] for instance); as such, the claim language stating that the “flexible sheet or wafer consisting of” a hydrocolloid and an active agent may reasonably encompass any components included in the hydrocolloid material, absent a definition of “hydrocolloid” in the specification; this definition does not exclude additional components such as an adhesive or adjuvants such as absorbents or physical stabilizing components.  See [0035]-[0037] and [0044] of the specification as filed.
Carty teaches adhesive compositions which may comprise active agents such as pharmaceutical agents such as anti-acne agents (see abstract, in particular; see also paragraph [0038]).  Carty’s active agents are included in amounts of 0.5% to 10% by weight of the total formulation in a hydrocolloid adhesive formulation (see [0057]).  Carty teaches the adhesive formulations may be hydrocolloids with adhesive properties (see [0016]) and that these products may be peeled (see [0080] in particular) and that the adhesive formulations are made by being pressed into sheets (see [0079]) which are considered “a flexible sheet or wafer” as in claim 1.  It is noted that Carty’s requisite components (adhesive, vehicle, absorbent, crystallization inhibitor) as recited in Carty’s claim 27 for instance are understood to constitute according to Applicant’s own definitions and examples, a “hydrocolloid” material.  Carty’s adhesive compositions may form a layer, coating, or other region of adhesive that enables the article to be adhered to a wide range of surfaces including skin (see [0074])(“wherein the flexible sheet or wafer is self-adhesive to a skin surface” as in claim 1).  Carty further teaches that the adhesive compositions can be used with articles including layers covering the adhesive layer or coating such as a release liner (see [0074]), which is considered a “removable layer” as claimed.  Carty’s adhesive may be based on butyl rubber for instance (see [0022])(limitation of claim 44) and may further include an absorbent which is a crosslinked sodium carboxymethyl cellulose (see [0027])(limitation of claim 44) which may be present as a swellable component (a dispersion for instance) and a layer or coating (see [0074] in particular).  Carty specifies adhesives to be laminated onto a polyurethane film (see [0079])(limitation “c” in claim 44).
As to the adhesive location recited in claim 44(d), Carty teaches that the adhesive may comprise a layer, coating, or region (see [0074]), and it is the examiner’[s position that the particular pattern or “region” constitutes a design choice which the artisan would have been motivated to select and optimize to have the desired adhesive properties (ie., more adhesive product for relatively more adhesive efficacy).  Nonetheless, it is not apparent that Carty’s product necessarily comprises a further adhesive as newly recited.
Toth cures this deficiency.  Toth teaches a self-sealing dressing for application to the skin of a human and comprising an adhesive layer component in a wound dressing (see abstract, in particular).  Toth specifies hydrocolloid adhesives among those which may be employed (see [0031]).  Toth identifies that in some similar dressings known in the art a leak may undesirably be formed along the edge of a dressing (see [0045] and [0046]).  Toth specifies that a gel adhesive may be patterned along a selected portion of a rear surface of a substrate such as adjacent to exposed outer edge surfaces (see [0016]).  Toth further describes an exemplary embodiment in which a layer of additional adhesive may be applied to a portion of a top surface of the substrate around the perimeter of a tube opening in a dressing in order to prevent leaking and provide good attachment to the surface of the skin.
Both Carty and Toth are directed to adhesive wound dressings including hydrocolloid-containing ones.  It would have been prima facie obvious to one of ordinary skill in the art to add additional adhesive (i.e, an additional layer) around edge portions of a wound dressing as suggested by Toth to the products of Carty, with a reasonable expectation of success.  One would have been motivated to do so based on Toth’s teaching that leaks and undesired seal breakage along openings including edges may be remedied by the inclusion of additional and/or “aggressive” adhesive on the pattern of the dressing product.
While Carty generally teaches anti-acne agents may be included, Carty does not provide sufficient motivation for selecting an anti-acne agent from the multiplicity of active agents Carty encompasses.  CN103143054A cures this deficiency and teaches anti-inflammatory hydrocolloid dressing material to be used for promoting wound healing (see title).  The hydrocolloid dressing comprises salicylic acid in an amount of 1% to 3%, a range nearly the instantly claimed ranges, and, moreover, Zander teaches acne vulgaris to be similarly treatable with salicylic acid in amounts of 0.5 and 2% (see abstract, in particular).
 Both Carty and CN103143054A are directed to hydrocolloid products topically applicable for skin benefits.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include salicylic acid as taught by CN103143054A to be useful in a hydrocolloid dressing in the hydrocolloid adhesive dressings of Carty, with a reasonable expectation of success.  One would have been motivated to do so based on CN103143054A’s teaching of hydrocolloid dressings incorporating salicylic acid for use in anti-inflammatory, antiseptic, analgesic applications for wound healing in safe and convenient form (see CN103143054A abstract in particular). Further, it would have been prima facie obvious to one of ordinary skill in the art to reduce the amount of salicylic acid from 1-3% as taught by CN103153054A to an amount of 0.5% as taught by Zander, with a reasonable expectation of success.  One would have been motivated to do so since Zander teaches salicylic acid to be desirably useful for treating acne vulgaris in a concentration slightly lower than CN103153054A’s range.
As to the amount of active agent included, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of this component to have the desired efficacy, with a reasonable expectation of success.  One would have been motivated to do so as part of routine optimization procedures and specifically to control the amount of antibacterial and/or antifungal efficacy (see [0006])(limitations of claims 1-4).  As to the claim limitations reciting ranges of salicylic acid present in an amount such as “about 0.5% to 0.9%”, a range nearly overlapping with the aforementioned cited art’s 1 to 3% range, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Moreover, it is noted that Applicant’s own definition of “about” allows for a variance of 20% (see removal of rejection under 35 U.S.C. 112(b) as well as Applicant’s own specification at paragraph [0029] as filed), thereby indicating that the claims may be interpreted to include the values disclosed in the cited art.  Further regarding the ranges of salicylic acid recited in claims 45-48, it would have been obvious to perform routine optimization procedures with regard to the desired amount of salicylic acid as is routine in the art in order to maximize benefits and minimize harms (i.e., in the case of salicylic acid, undesirably dry skin upon topical application).  
Since component “e” of claim 44 is considered optional, it is not further addressed here.
Regarding claim 43 which recites closed language with regard to the device which consists of a hydrocolloid dressing, an active agent and aloe vera and vitamin A components as further specified in the claims, as noted previously in the record, Applicant’s own definition of “hydrocolloid dressing” allows for the inclusion of a wide variety of components with a hydrocolloid dressing material, so adjuvants and the like are not interpreted, in view of the specification as filed, to be excluded by the closed language.  Moreover, the “device” claimed may encompass the hydrocolloid dressing in which layers or backings outside of a self-adhesive hydrocolloid would be considered and properly interpreted to be outside of the device claimed.  Accordingly, the limitations of claim 43 are addressed above in regard to claim 44.   Moreover, the functional properties of not reducing absorption capability and formulated to treat acne appear inseparable from the product itself, so these features are considered to be met by the cited art as outlined above; there appears to be no structural distinction between the device described in the specification as filed and a hydrocolloid dressing device comprising the active agent as claimed.

Claims 8, 22,  40, 41, and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Carty (WO2014/159798A1, previously cited) in view of Toth (US 2013/0296762 A1, previously cited), CN103143054A (previously cited), and Zander (newly cited, “Treatment of acne vulgaris with salicylic acid pads”, Zander et al., Clinical Therapeutics, 01 Mar 1992, 14(2): 247-253; PMID 1535287) as applied to claims 43 and 44 above, and further in view of Chamberland et al. (US 8,858,988 B2, previously cited) and Hayward et al. (US 5,585,109, previously cited).
Carty, Toth, CN10314305A, and zander do not specify aloe vera and vitamin A as recited in claims 40 and 41.  Chamberland and Hayward cure this deficiency.
As to the aloe vera, Chamberland cures this deficiency.  Chamberland teaches compositions for treating wounds and burns and skin injuries (see title).  See also column 3, lines 16-20.  Chamberland specifies in an embodiment that aloe vera gel is incorporated into a composition for wound dressing wherein the aloe vera is included in an amount of 1% (see column 6, line 11) and generally discloses an amount of about 1% to about 10% aloe vera gel (see Chamberland claim 1).  This amount is considered to meet the instantly recited amount of “about 0.5%”.  Moreover, it is noted that Applicant’s own definition of “about” allows for a variance of 20% (see removal of rejection under 35 U.S.C. 112(b) as well as Applicant’s own specification at paragraph [0029] as filed), thereby indicating that the claims may be interpreted to include the values disclosed in the cited art.  See also claims 49 and 51.
Both CN103143054A and Chamberland are directed to wound treatment products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add aloe vera as taught by Chamberland to the formulations of Carty and CN103143054A with a reasonable expectation of success.  One would have been motivated to do so to aid wound healing or the treatment of traumatized dermal tissues or skin injuries based on Chamberland’s teachings and the state of the art generally taught by Chamberland.  
Hayward cures this deficiency.  Hayward is directed to salicylic acid formulations to be administered for cosmetic benefit (see abstract, in particular).  Hayward teaches vitamin A palmitate among particularly preferred vitamins to be included in the salicylic acid containing formulations (see column 3, lines 27 and 28).  Hayward demonstrates this ingredient in a moisturizing product to be used in an amount of 1.0 parts by weight (see Example 2).  Hayward’s amount of 1.0% by weight is considered to meet the instantly recited amount of “about 0.5%”.  Moreover, it is noted that Applicant’s own definition of “about” allows for a variance of 20% (see removal of rejection under 35 U.S.C. 112(b) as well as Applicant’s own specification at paragraph [0029] as filed), thereby indicating that the claims may be interpreted to include the values disclosed in the cited art.  See also claims 50 and 52.
Both CN103143054A and Hayward are directed to topically applicable salicylic acid formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add vitamin A such as its palmitate form as taught by Hayward to the salicylic acid containing formulations of Carty and CN103143054A, with a reasonable expectation of success.  One would have been motivated to do so based on Hayward’s teaching of this ingredient as a particularly preferred vitamin useful in formulations applied to the skin and based on Hayward’s selection and embodiment of this particular ingredient in Hayward’s example.
The limitations of claims 8 and 22 have been addressed above in regard to claims 40 and 41. Limitations of claims 45 have been addressed above in regard to claim 43 except for the additional presence of aloe vera and vitamin A which are addressed above in regard to claims 8, 22, 40, and 41.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617